Title: To Thomas Jefferson from Robert Smith, 24 June 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Balt. June 24. 1805
                  
                  I have the pleasure of informing you that a good & suitable Vessel can be procured at this place to proceed to Porto-Rico and thence to any other port or ports that may be found to be necessary. One Thousand Dollars must be paid for going to Porto-Rico and if necessary to go to any other port or ports then as much additional as in the opinion of two Respectable merchants ought to be paid. We may send in her any person. She will be ready to sail as soon as we please.
                  Mr. Madison may therefore prepare immediately his letter to the governor of Porto-Rico. It is possible the Huntress may have been taken by some English armed vessel and in that case the person sent by us in this Vessel must be instructed to proceed in search of her. If it were certain that the Huntress had been taken to Porto Rico, the sending of a special agent as proposed by you would I believe not be necessary but as She may have been taken to some other port such an agent would be useful in instructing and causing the Captain of the Pilot Boat (we are about employing) to proceed to such port. Possibly Capt. Tingey could prevail upon the person from whom we freighted the Huntress to go in this Pilot Boat. He would answer our purpose and he has an interest in saving his Vessel.
                  I have by this mail directed my chief Clerk to procure and deliver to Mr. Madison copies of all the papers of the Huntress and her cargo. I have also instructed him as to the letter to be prepared for the government of the Special Agent; which letter will be submitted to you before it be sent to me for my Signature—But, Sir, would it not be more proper that the person sent in the pilot Boat should be the special Agent of the State Department acting under the instructions of Mr. Madison.
                  Respectfully
                  
                     Rt Smith 
                     
                  
               